Title: From Thomas Jefferson to John Laval, 30 April 1823
From: Jefferson, Thomas
To: Laval, John


Dear Sir
Monticello
Apr. 30. 23.
I have duly recieved your favor of the 16th and must accept your offer of sending the English copy of Las Casas of which you say that 2. vols have appeared, and 2. others are soon expected, sending them volume by volume by successive mails: regretting at the same time to recieve the dicta of Buonaparte in any other than his own words.Wilson’s work is too expensive for the purchase of an Octogenary. I have always hoped that when the copy right should be expired, an 8vo edition of the text alone would be published. the figures of the birds are sufficiently familiar to us all. or light sketches of them might be added of little expence. such an edition would be bought up rapidly and spread the science much more  extensively and usefully than the folio edition, to which few purses are equal. I wish mr Bradford would turn his attention to this more important enterprise. Accept my friendly and respectful salutations.Th: Jefferson